Exhibit 10.1


VF EXECUTIVE DEFERRED SAVINGS PLAN II
(Adopted January 1, 2005 and amended and restated effective January 1, 2020)
Prior to 2005, VF Corporation maintained the VF Executive Deferred Savings Plan
(the “Old EDSP”). In response to the addition of section 409A to the Internal
Revenue Code of 1986, as amended (the “Code”), VF Corporation ceased
participation in the Old EDSP effective December 31, 2004 and adopted the VF
Executive Deferred Savings Plan II (the “Plan”) effective January 1, 2005 which
served as an interim plan until necessary revisions, effective January 1, 2009,
could be made to bring the Plan into documentary compliance with Code section
409A. The Old EDSP shall continue to hold those vested accounts under the Old
Plan as of December 31, 2004. The Plan was amended and restated pursuant to a
document effective January 1, 2009 and dated October 30, 2008, and again amended
and restated effective December 1, 2012 and further amended and restated
effective January 1, 2015. The Company now amends and restates the Plan
document, effective January 1, 2020, to, among other things, (i) permit
deferrals of compensation below the limit under section 401(a)(17) of the Code,
(ii) change the definition of eligible employee and (iii) add an in-service
distribution option.
The intention of VF Corporation is that the Plan be at all times maintained on
an unfunded basis for federal income tax purposes, administered as a “top hat”
plan exempt from the substantive requirements of the Employee Retirement Income
Security Act of 1974, as amended, and operated in accordance with the
requirements of section 409A of the Code.
SECTION I
DEFINITIONS
Unless otherwise required by the context, the terms used herein shall have the
meanings as set forth below:
1.    “Accrued Benefit” means the sum of a Participant’s Basic Deferrals and the
vested portion of the Participating Employer’s Matching Deferrals and Company
Retirement Deferrals. A Participant’s Accrued Benefit shall also include any
Matching Deferrals that, as of December 31, 2004, were not vested under the Old
EDSP.
2.    “Basic Deferral” means that percentage of a Participant’s Earnings elected
to be deferred under the terms of this Plan.
3.    “Beneficiary” means the individual or entity named pursuant to the Plan to
receive benefit payments hereunder in the event of the death of the Participant.
In the case of any Participant who also was a participant in the Old EDSP, such
Participant’s Beneficiary under this Plan shall be the same Beneficiary
designated by the Participant under the Old EDSP unless and until a different
Beneficiary is otherwise designated.
4.    “Change of Control” means, for purposes of vesting under Article III, the
same as it does in the Company’s change of control agreements with its senior
management in place at the relevant time; provided, however, that if there is
ever a time that the Company no longer has any such agreements in place with its
senior management, then the Committee shall determine the meaning of “Change of
Control.” Notwithstanding the foregoing, for purposes of benefit entitlement
under Article VI and payment rights under Article VII, when used in connection
with a Participating Employer (including the Company), “Change of Control” means
the same as “change in the ownership or effective control of a corporation”
under Code section 409A.
5.    “Code” means the Internal Revenue Code of 1986, as amended.
6.    “Code Section 409A” means, collectively, Section 409A of the Code and any
Treasury regulations and guidance issued thereunder.
7.    “Committee” means the VF Retirement Plans Committee, as appointed from
time to time by the Chief Executive Officer of the Company.





--------------------------------------------------------------------------------

Exhibit 10.1


8.    “Company” means VF Corporation, a Pennsylvania corporation.
9.    “Company Controlled Group” shall include the Company and each related
company or business which is part of the same controlled group under Code
sections 414(b) or 414(c); provided that in applying Code sections 1563(a)(1) -
(a)(3) for purposes of determining a controlled group of corporations under Code
section 414(b) and in applying Treasury Regulation section 1.414(c)-2 for
purposes of determining whether trades or businesses are under common control
under Code section 414(c), the phrase “at least 50 percent” is used instead of
“at least 80 percent.”
10.    “Company Retirement Deferral” means the additional deferral amount
credited to a Participant by a Participating Employer under the terms of
Subsection 3 of Section III of this Plan.
11.    “Deferrals” means, collectively, a Participant’s Basic, Matching, and
Company Retirement Deferrals under the Plan (and, unless specified otherwise,
shall include any gains or losses attributable thereto).
12.    “Earnings” means the Participant’s salary and any cash bonus payments
made to Participant by a Participating Employer in the relevant year under a
Participating Employer’s performance-based incentive compensation plans. For
purposes of the Plan, Earnings shall be determined without regard to any salary
or bonus deferrals or reductions which may be made by a Participant pursuant to
section 401(k) or section 125 of the Code. However, earnings shall not include:
(i) any reimbursement for expenses paid to a Participant by a Participating
Employer; (ii) any payments or contributions made by a Participating Employer to
a plan or arrangement, on behalf of a Participant, which results in imputed
income to the Participant for federal income tax purposes; or (iii) any
compensation attributable to stock incentives such as stock option exercises,
restricted stock, or restricted stock units. The Committee may, in its
discretion and from time to time, identify additional forms of compensation to
be included in or excluded from the Participant’s Earnings.
13.    “Initial Eligibility Date” means the earliest date on which a newly
eligible employee may participate in the Plan. The Initial Eligibility Date of
an employee hired after December 31, 2019 shall be the date on which the
employee completes a three (3) consecutive month period of employment with a
Participating Employer. Notwithstanding the foregoing, the Initial Eligibility
Date may not be earlier than the date the employee is notified, in writing, by
the Participating Employer of the material terms of the Plan.
14.    “Matching Deferral” means the additional deferral amount credited to a
Participant by a Participating Employer under the terms of Subsection 2 of
Section III of this Plan. In addition, the term “Matching Deferral” shall
include any matching deferrals (and any gains and losses credited thereon) that,
as of December 31, 2004, were not vested under the Old EDSP.
15.    “Old EDSP” means the VF Executive Deferred Savings Plan, as it may be
amended from time to time.
16.    “Participant” means an eligible employee who participates in this Plan in
accordance with its provisions.
17.    “Participating Employer” means the Company and each related company or
business within the Company Controlled Group the eligible employees of which are
designated by the Committee to participate in this Plan with respect to Basic
and Matching Deferrals. and/or Company Retirement Deferrals (if such deferrals
are provided).
18.    “Performance-Based Compensation” shall have the meaning as set forth
under Code section 409A.
19.    “Plan” means the VF Executive Deferred Savings Plan II as it may be
amended subsequently from time to time.





--------------------------------------------------------------------------------

Exhibit 10.1


20.    “Plan Year” means the calendar year.
21.    “Service” means the vesting service as is recognized for the Participant
under the VF 401k Savings Plan.
22.    “Severance from Service” shall have the same meaning as the term
“separation from service” as set forth under Code section 409A. Notwithstanding
the foregoing, a Severance from Service does not occur if a Participant is
transferred to another Participating Employer or any member of the Company
Controlled Group.
23.    “Specified Employee” means as of any given date, the one-hundred
(100) highest compensated employees as of the end of the preceding Plan Year;
provided that the group of one-hundred (100) employees shall include at least
fifty (50) officers (except to the extent that there are fewer than fifty (50)
officers, in which case the group shall include all officers), and provided
further that such group of employees and officers shall be determined from a
listing of same drawn from the Company Controlled Group, and complied as of the
end of such preceding Plan Year.
24.    “Spouse” means the person to whom the Participant is legally married at
the time relevant to any determination under the Plan.
25.    “Total Disability” means a physical or mental impairment that qualifies a
Participant for disability benefits under a long-term disability benefits plan
maintained by the Participant’s Participating Employer and/or eligibility for
disability benefits under the Social Security Act; provided that such impairment
would also qualify as a “disability” as defined in Code section 409A. All
determinations of Total Disability for purposes of this Plan shall be based on
the fact that the Participant is in receipt of disability payments under either
or both the above-referenced disability benefits plans.
SECTION II
ELIGIBILITY
1.    Requirements. An individual shall be eligible to elect to contribute Basic
Deferrals and be credited with Matching Deferrals if he or she is working for a
Participating Employer in a capacity classified by the Participating Employer as
that of an employee and, for compensation purposes, is assigned by the
Participating Employer to global job level 8 or above and is earning $200,000 or
more in annual base salary. An employee shall be eligible to participate only if
the employee is so notified, in writing, by the Participating Employer of the
material terms of the Plan.
2.    Participation. Participation in this Plan by an eligible employee is
voluntary with respect to the right to elect to contribute Basic Deferrals and
be credited with Matching Deferrals but is mandatory with respect to any Company
Retirement Deferrals credited under Section 3.4(d).
3.    Termination of Participation. In the event that a Participant ceases to be
an eligible employee, the Participant’s Basic Deferral election shall remain in
effect through the end of the Plan Year in which the Participant remains
employed but has ceased to be an eligible employee, and thereafter, the
Participant shall make no further Basic Deferrals unless and until the
Participant again becomes an eligible employee.
SECTION III
DEFERRALS
1.    Basic Deferrals.
(a)     Election. A Participant may elect to defer any portion of his or her
Earnings (“Basic Deferral Election”) by directing his or her Participating
Employer to reduce his or her Earnings by an amount authorized by the
Participant in the form and manner designated by the Committee.





--------------------------------------------------------------------------------

Exhibit 10.1


(i)    Amount of deferral. A Participant may not elect to defer an amount under
this Plan that would, (A) with regard to annual salary, result in a reduction of
his or her annual salary below fifty percent (50%) of annual salary for any
payroll period, or (B) with regard to bonuses that constitute Performance-Based
Compensation, exceed seventy-five percent (75%) of any cash bonus payment that
qualifies as Earnings;
(ii)     Timing of deferral.
(A)    With respect to deferrals of Earnings other than Performance-Based
Compensation, a Participant’s Basic Deferral Election shall be made no later
than the December immediately preceding the Plan Year to which the election
relates; however, VF determines annually the specified annual enrollment window;
(B)     With respect to deferrals of Earnings that are Performance-Based
Compensation, a Participant’s Basic Deferral Election shall be made no later
than six (6) months preceding the end of the performance period to which the
Performance-Based Compensation relates;
(C)    Notwithstanding the foregoing, with respect to an individual who is first
eligible to participate in the Plan, such individual may submit a Basic Deferral
Election within the first thirty (30) days after the individual’s Initial
Eligibility Date with respect to Earnings comprised of: (A) salary to be paid
for services to be performed after the Basic Deferral Election is submitted, and
(B) Performance-Based Compensation, if so permitted by the Committee at the
time, provided that such election shall be prorated in accordance with Code
section 409A; and
(b)     Vesting. A Participant shall have a nonforfeitable right to his or her
Basic Deferrals.
(c)    Change of Election. The percentage or amount of Earnings designated by a
Participant as a Basic Deferral for any given Plan Year shall continue in effect
for such Plan Year, notwithstanding any change in Earnings. In the event a
Participant is on a bona fide leave of absence with the Participating Employer’s
consent, or in military service in conformity with the Participating Employer’s
policies, such Participant’s Basic Deferrals shall continue if Earnings are
being continued by the Participating Employer and if the Participant has
Earnings. If Earnings are not being continued or if the Participant does not
have Earnings, then, upon the Participant’s return to employment, his or her
Basic Deferrals will be resumed, but no additional deferrals will be required or
permitted to make up for amounts not deferred during periods of no or
insufficient Earnings.
(d)     Manner of Deferral. A Participant's Basic Deferral election shall apply
only to Earnings at the time such amounts are otherwise payable to the
Participant. In the discretion of the Committee, a Participant’s deferral
election may identify the particular forms of compensation to be included for
purposes of such election.
2.    Matching Deferrals.
(a)    Amount. The Company will credit Matching Deferrals after the end of the
Plan Year in an amount equal to one hundred percent (100%) on the first six
percent (6% ) of Basic Deferrals for such Plan Year less the maximum matching
contribution that could be made in the VF 401(k) Savings Plan, regardless of
whether the Participant actually receives the maximum match under the VF 401(k)
Savings Plan. The Company credits Matching Deferrals to Participants after the
end of the Plan Year and Participants must be employed on the last day of the
Plan Year to receive Matching Deferrals for that Plan Year.
Following the end of the 2015 and 2016 Plan Years, the Participating Employer
credited an additional deferral ("Transitional Deferral") to each employee: (i)
who was eligible for the Plan on December 31, 2014, (ii) who remained employed
by the Participating Employer and eligible to participate as of the end of the
applicable Plan Year (2015 and 2016), and (iii) whose Earnings for the Plan Year
were below $208,334. The Transitional Deferral equaled the excess, if any, of
$12,500 over the product of the Participant's Earnings for the Plan Year and six
percent (6%) (i.e., $12,500 - (Earnings x 6%). Such Transitional Deferrals were
credited as Matching Deferrals





--------------------------------------------------------------------------------

Exhibit 10.1


and shall be subject to the same vesting, forfeiture, and other provisions
applicable to Matching Deferrals, except as otherwise provided herein.
(b)     Vesting. With respect to Matching Deferrals (together with all gains and
losses attributable thereto) contributed from Plan years prior to 2020 a
Participant shall become vested in his or her Matching Deferrals at the rate of
one-sixtieth (1/60th) per month of Service. With respect to Matching Deferrals
(together with all gains and losses attributable thereto) contributed on or
after January 1, 2020, a Participant shall become vested in such amounts after 3
years of Service.
Notwithstanding the foregoing, a Participant shall become 100% vested in his or
her Matching Deferrals if, prior to his or her Severance from Service the
Participant attains age sixty-five (65), incurs a Total Disability, dies, or a
Change of Control of the Company occurs.
(c)    Forfeitures. A Participant shall forfeit, upon his or her Severance from
Service prior to becoming vested in accordance with Subsection 2(b) of this
Section III, any right to Matching Deferrals in which he or she is not vested.
3.    Company Retirement Deferrals.
(a)    Amount. With respect to Earnings prior to 2015, a Participating Employer
credited an additional deferral amount (“Company Retirement Deferral”) under the
terms of the Plan in effect at such time. A Participant was eligible for Company
Retirement Deferrals under the Plan only if he or she began employment with the
Participating Employer on or after January 1, 2005 (or earlier, if determined by
the Committee) and was either not covered by the VF Corporation Pension Plan or
not eligible to actively participate in the VF Corporation Pension Plan.
Notwithstanding the foregoing, no Company Retirement Deferrals shall be credited
under this Subsection 3(a) after 2014.
(b)    Vesting. A Participant shall become vested in his or her Company
Retirement Deferrals at the rate of one-sixtieth (1/60th) per month of Service.
Notwithstanding the foregoing, a Participant shall become 100% vested in his or
her Company Retirement Deferrals if, prior to his or her Severance from Service,
the Participant attains age sixty-five (65), incurs a Total Disability, dies, or
a Change of Control of the Company occurs.
(c)    Forfeitures. A Participant shall forfeit upon his or her Severance from
Service prior to becoming vested in accordance with Subsection 3(b) of this
Section III, any right to Company Retirement Deferrals in which he or she is not
vested.
(d)    Other Participating Employer Deferrals. A Participating Employer may, in
its discretion and from time to time, and with the consent of the Company,
credit a Participant’s Account with different or additional amounts of Company
Retirement Deferrals for any reason as determined by the Participating Employer.
Notwithstanding any provision herein to the contrary, the Committee may, with
respect to such amounts, establish such terms and conditions as it deems
appropriate.
SECTION IV
INVESTMENT
1.    Investment Election. A Participant may elect, pursuant to procedures
established by the Committee and subject to applicable limitations herein, that
his or her Basic, Matching, and Company Retirement Deferrals be credited with
gains and losses as if such Deferrals had been invested (in increments of at
least one percent (1%)) in one or more of the investment funds offered under the
Plan, as may be determined by the Committee from time to time.
2.    Change of Investment Election. A Participant may elect, pursuant to
procedures established by the Committee and subject to applicable limitations
herein, a change with respect to his or her previously-made investment election.





--------------------------------------------------------------------------------

Exhibit 10.1


SECTION V
RECORDS
The Committee shall create and maintain, or may direct a third party to create
and maintain, adequate records, in book entry form, for each Participant of
Basic, Matching, and Company Retirement Deferrals. Each Participant shall, to
the extent permitted by the Committee, have electronic access to the status of
his or her account balance and vested percentage.
SECTION VI
PLAN BENEFITS
1.    Severance from Service. Upon a Participant’s Severance from Service, he or
she shall be entitled to his or her Accrued Benefit payable in accordance with
Section VII.
2.    Death. In the event of the death of a Participant prior to Severance from
Service, the Participant’s Beneficiary shall be entitled to a benefit equal to
the Participant’s Accrued Benefit payable in accordance with Section VII. In the
event of the death of a Participant after a Severance from Service, the
Participant’s Beneficiary shall be entitled to that part, if any, of the
Participant’s Accrued Benefit which has not yet been paid to the Participant
payable in accordance with Section VII.
3.    Total Disability. In the event a Participant incurs a Total Disability
prior to Severance from Service, the Participant shall be entitled to his or her
Accrued Benefit payable in accordance with Section VII.
4.    Change of Control. In the event a Participant’s Participating Employer
undergoes a Change of Control prior to a Participant’s Severance from Service,
the Participant shall be entitled to his or her Accrued Benefit payable in
accordance with Section VII.
5.    In-Service Distribution. Beginning with Basic Deferrals and Matching
Deferrals contributed on or after January 1, 2020, a Participant may elect to
receive such Basic Deferrals and / or Matching Deferrals (together with all
gains and losses attributable thereto) on a scheduled date while still employed
by the Company if such scheduled date occurs before any of the events provided
under Subsections 1-4 of this Section VI. If a Participant elects to receive
payment of such Basic Deferrals and / or Matching Deferrals while still employed
by the Company, payment cannot begin until at least five years from the Plan
Year in which such Basic Deferrals and Matching Deferrals were contributed. If a
Participant elects to begin payments while employed with the Company, the
Participant may postpone the scheduled distribution date for those contributions
as long as the Participant (i) makes the election to postpone at least twelve
(12) months before the originally scheduled distribution date and (ii) the new
distribution date is at least five (5) years after their originally scheduled
distribution date. If their benefit would be paid earlier as a result of their
Severance from Service, death, Total Disability or a Change of Control, payment
of those Deferrals will be made following such event rather than on their
in-service distribution date.
6.    Beneficiary. Each Participant may designate a Beneficiary (along with
alternate beneficiaries) to whom, in the event of the Participant’s death, any
benefit is payable hereunder. Each Participant has the right to change any
designation of Beneficiary and such change automatically revokes any prior
designation. A designation or change of Beneficiary must be in writing on forms
supplied by the Committee and any change of Beneficiary shall not become
effective until filed with the Committee; provided, however, that the Committee
shall not recognize the validity of any designation received after the death of
the Participant. The interest of any Beneficiary who dies before the Participant
shall terminate unless otherwise provided. If a Beneficiary is not validly
designated, or is not living or cannot be found at the date of payment, any
amount payable pursuant to this Plan shall be paid to the Spouse of the
Participant if living at the time of payment, otherwise in equal shares to such
of the children of the Participant as may be living at the time of payment;
provided, however, that if there is no surviving Spouse or child at the time of
payment, such payment shall be made to the estate of the Participant.





--------------------------------------------------------------------------------

Exhibit 10.1


SECTION VII
PAYMENT OF BENEFITS
1.    Normal Form. The normal form for the payment of a Participant’s Accrued
Benefit shall be a lump-sum payment in cash payable to the Participant not
earlier than the first business day of the month occurring three full calendar
months following the event giving rise to the distribution and not later than
the close of the Plan Year during which such three month period ends or any such
later date as may be permitted under Code section 409A.
2.    Installments. Notwithstanding the foregoing, a Participant may elect in
the form and manner designated by the Committee, that payment of his or her
Basic Deferrals for a Plan Year be made in annual installments over a period of
not more than ten (10) years with such payments commencing not earlier than the
first business day of the month occurring three full calendar months following
the event giving rise to the distribution and not later than the close of the
Plan Year during which such three month period ends or any such later date as
may be permitted under Code section 409A. Such election must be made to the
Committee at the same time that the Participant makes his or her Basic Deferral
Elections for such Plan Year in accordance with Subsection 1 of Section III. Any
such installment payment election with respect to salary deferred by a
Participant for a Plan Year shall also apply with respect to the Matching
Deferrals credited on account of such salary deferrals, any Company Retirement
Deferrals credited on behalf of the Participant for the Plan Year, and any
Transitional Deferrals for the Plan Year. Any such installment payment election
with respect to Performance-Based Compensation deferred by a Participant for a
Plan Year shall also apply with respect to the Matching Deferrals credited on
account of such Performance-Based Compensation deferral for the Plan Year.
3.    Death.
(a)    If a Participant dies prior to a Severance from Service, his or her
Accrued Benefit shall be distributed to his or her Beneficiary in a lump-sum
payment in cash in accordance with Subsection 1 of this Section VII unless the
Participant has elected an installment form of distribution in accordance with
Subsection 2 of this Section VII, in which case, distribution to the Beneficiary
shall be made in accordance with such election.
(b)    If a Participant dies after a Severance from Service, his or her Accrued
Benefit shall be distributed to his or her Beneficiary in the same form and at
the same time as it would have been paid to the Participant had he or she
survived.
Payment under Subsections 3(a) and 3(b) shall commence not earlier than the
first business day of the month occurring three full calendar months following
the event giving rise to the distribution and not later than the close of the
Plan Year during which such three month period ends or any such later date as
may be permitted under Code section 409A.
4.    Change of Control.
(a)    In the event of a Change of Control of a Participant’s Participating
Employer (other than the Company), his or her Accrued Benefit shall be
distributed in a lump sum payment in accordance with Subsection 1 of this
Section VII unless the Participant has elected an installment form of
distribution in accordance with Subsection 2 of this Section VII, in which case,
distribution to the Participant shall be made in accordance with such election.
(b)    In the event of a Change of Control of the Company, all Accrued Benefits
under the Plan (regardless of whether or not in pay status) shall be distributed
in a lump sum payment as soon as practicable and in accordance with procedures
determined by the Committee.
5.    Specified Employee Restrictions. During any period in which the stock of
any member of the Company Controlled Group is publicly traded on an established
securities market, in the event benefits become payable to a Participant who is
a Specified Employee due to the Participant’s Severance from Service,
distribution





--------------------------------------------------------------------------------

Exhibit 10.1


of the Participant’s Accrued Benefit shall not commence any earlier than six
(6) months following the Participant’s Severance from Service. Any payment that
would have been made during such six (6) month period shall be retained in the
Plan as part of the Participant’s Accrued Benefit (and credited with any
applicable earnings and losses) and paid as soon as administratively feasible
following the end of the six (6) month period.
SECTION VIII
HARDSHIP WITHDRAWALS
Distribution may be made to a Participant of some or all of his or her Accrued
Benefit (excluding any Company Retirement Deferrals) in the event of an
unforeseeable emergency. The Participant shall file a written request with the
Committee, and the Committee shall determine in its sole discretion, if an
unforeseeable emergency exists, based on the facts of each case. For this
purpose, “unforeseeable emergency” shall have the meaning as set forth under
Code section 409A.
SECTION IX
FUNDING STATUS
This Plan is unfunded. All obligations hereunder shall constitute an unsecured
promise of the Company to pay a Participant’s benefit out of the general assets
of the Company, subject to all of the terms and conditions of the Plan, as
amended from time to time, and applicable law. A Participant shall have no
greater right to benefits provided hereunder than that of any unsecured general
creditor of the Company.
SECTION X
ADMINISTRATION
1.    Powers and Responsibilities. The Plan shall be administered by the
Committee which shall have the following powers and responsibilities.
(a)    to construe the Plan, make factual determinations, decide all benefit
requests made by a Participant or any other person, correct defects, and take
any and all similar actions considered by the Committee to be necessary to
administer the Plan, with any such determinations under or interpretations of
the Plan made in good faith by the Committee to be final and conclusive for all
purposes;
(b)    determine the investment options which may be utilized under the Plan,
including any default option to be utilized if a Participant makes no investment
request;
(c)    to designate a related company or business as a Participating Employer
and to revoke such status if, in the Committee’s discretion, such action is in
the best interest of the Company; and
(d)    to take all other actions and do all other things which are considered by
the Committee to be necessary to the administration of the Plan.
2.    Actions Conclusive. The Committee shall have complete discretion in
carrying out its powers and responsibilities under the Plan, and its exercise of
discretion hereunder shall be final and conclusive.
3.    Delegation. The Committee may, in writing, delegate some or all of its
powers and responsibilities to any other person or entity.
4.    Meetings. The Committee may hold meetings upon such notice, at such time
or times, and at such place or places as it may determine. The majority of the
members of the Committee at the time in office shall constitute a quorum for the
transaction of business at all meetings and a majority vote of those present and
constituting a quorum at any meeting shall be required for action. The Committee
may also act by written consent of a majority of its members.





--------------------------------------------------------------------------------

Exhibit 10.1


5.    Rules of Administration. The Committee may adopt such rules for
administration of the Plan as is considered desirable, provided they do not
conflict with the Plan.
6.    Agents. The Committee may retain such counsel, and actuarial, medical,
accounting, clerical and other services as it may require to carry out the
provisions and purposes of the Plan.
7.    Reliance. The Committee shall be entitled to rely upon all tables,
valuations, certificates, and reports furnished by any duly appointed auditor,
or actuary, upon all certificates and reports made by any investment manager, or
any duly appointed accountant, and upon all opinions given by any duly appointed
legal counsel.
8.    Liability and Indemnification. No member of the Committee shall be
personally liable by virtue of any instrument executed by the member, or on the
member’s behalf, as a member of the Committee. Neither the Company nor a
Participating Employer, nor any of their respective officers or directors, nor
any member of the Committee, shall be personally liable for any action or
inaction with respect to any duty or responsibility imposed upon such person by
the terms of the Plan except when the same is finally judicially determined to
be due to the self dealing, willful misconduct or recklessness of such person.
The Company shall indemnify and hold harmless its officers, directors, and those
of any Participating Employer, and each member of the Committee against any and
all claims, losses, damages, expenses (including attorneys’ fees and the
advancement thereof), and liability (including, in each case, amounts paid in
settlement), arising from any action or failure to act regarding the Plan, to
the greatest extent permitted by applicable law. The foregoing right of
indemnification shall be in addition to any other rights to which any such
person may be entitled.
9.    Conflict of Interest. If any Participant is a member of the Committee, he
or she shall not participate as a member of the Committee in any determination
under the Plan relating specifically to his or her Basic, Matching, or Company
Retirement Deferrals.
SECTION XI
MODIFICATION AND TERMINATION
The Company reserves the right to terminate this Plan at any time or to modify,
amend or suspend it from time to time, such right to include, without
limitation, the right to distribute any and all Accrued Benefits following a
termination of the Plan. Any such termination, modification, amendment or
suspension shall be effective at such date as the Company may determine and may
be effective as to all Participating Employers, or as to one or more
Participating Employers, and their respective employees. The Company shall
notify all affected Participants of any such termination, modification,
amendment or suspension and, in appropriate circumstances as determined by the
Company, shall also notify the relevant Participating Employers. A termination,
modification, amendment or suspension may affect Participants generally, by
class or individually, and may apply irrespective of whether they are past,
current or future Participants; provided, however, that any such action may not
eliminate or reduce the Accrued Benefit of any Participant as of the effective
date of such action.
SECTION XII
GENERAL PROVISIONS
1.    No Employment Right. Nothing contained herein shall be deemed to give any
employee the right to be retained in the service of the Company or a
Participating Employer, as applicable, or to interfere with the rights of any
such employer to discharge any employee at any time.
2.    Interest Not Assignable. It is a condition of this Plan, and all rights of
each Participant shall be subject thereto, that no right or interest of any
Participant under this Plan or in his or her credited Deferrals shall be
assignable or transferable in whole or in part, either directly or by operation
of law or otherwise, including without limitation, execution, levy, garnishment,
attachment, pledge, bankruptcy, or in any other manner, subject, however, to
applicable law, but excluding devolution by death or mental incompetency, and no
right or interest of any





--------------------------------------------------------------------------------

Exhibit 10.1


Participant under this Plan or in his or her credited Deferrals shall be liable
for or subject to any obligation or liability of such Participant, subject,
however, to applicable law.
3.    Taxes and Withholding. All Deferrals and payments under the Plan shall be
subject to such taxes and other withholdings (federal, state or local) as may be
due thereon, and the determination of the Committee as to withholding with
respect to Deferrals and payments shall be binding upon the Participant and each
Beneficiary.
4.    Sale of Assets. The sale of all or substantially all of the assets of the
Company, or a merger, consolidation or reorganization of the Company wherein the
Company is not the surviving corporation, or any other transaction which, in
effect, amounts to a sale of the Company or voting control thereof, shall not
terminate this Plan or any related agreements and the obligations created
hereunder or thereby and the same shall be binding upon the successors and
assigns of the Company.
5.    Legal Incapacity. If a Participant or Beneficiary entitled to receive any
benefits hereunder is deemed by the Committee or is adjudged to be legally
incapable of giving valid receipt and discharge for such benefits, the benefits
will be paid to such persons as the Committee designates or to the duly
appointed guardian.
6.    Governing Law. This Plan shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, notwithstanding the conflict
of law rules applicable therein.
7.    Compliance with Code Section 409A. Notwithstanding any other provision of
the Plan to the contrary, the Plan shall be administered in accordance with all
applicable requirements of Code section 409A and the regulations or guidance
issued with regard thereto, and any distribution, acceleration or election
feature that could result in the early inclusion in gross income shall be deemed
restricted or limited to the extent necessary to avoid such result.
Pursuant to its authority under Sections XI of the Plan, the Company, as
evidenced by the signature of its duly authorized officer below, hereby amends
and restates the Plan effective January 1, 2020 for the stated purposes set
forth herein and this amended and restated Plan shall, on and after such
effective date, be applicable to all Participating Employers and their
respective employees until such time as the Company or Committee may, in its
discretion, further amend or take any other authorized action with respect to
the Plan.
APPROVED ON DECEMBER 11, 2019 BY:
/s/ Anita Z. Graham
Anita Z. Graham

Executive Vice President - Chief Human Resources Officer





